Citation Nr: 0632192	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitus barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his ex-wife


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to February 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision by the RO in New Orleans, Louisiana, 
which confirmed and continued a 10 percent disability rating 
for pseudofolliculitis barbae.

In September 2004, the veteran presented testimony in support 
of his claim at a personal hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

In a January 2005 decision, the Board denied the veteran's 
claim for a rating higher than 10 percent for his 
pseudofolliculitis barbae.  He appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In May 2005, VA's Office of General Counsel, representing the 
Secretary, filed a motion to vacate the Board's decision and 
remand the veteran's claim to the Board for further 
development and readjudication.  The Court granted the motion 
in a July 2005 order.  And in August 2005, to comply with the 
directives specified, the Board in turn remanded the case to 
the RO for further evidentiary development.  The case has 
since been returned to the Board.

In a recent September 2006 statement, the veteran appears to 
raise an additional claim of entitlement to service 
connection for depression, including as secondary to his 
service-connected pseudofolliculitis barbae.  This additional 
issue, however, is not currently on appeal and therefore is 
referred to the RO for appropriate development and 
consideration.  38 C.F.R. § 20.200 (2006).




FINDING OF FACT

The veteran's pseudofolliculitis barbae affects less than 20 
percent of the exposed areas; does not require systemic 
therapy, cause tissue loss, gross distortion, or asymmetry of 
features; and there is at most one characteristic of 
disfigurement.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 
7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the veteran's claim by means of letters dated in 
January 2003,  July 2005, and September 2005.  The September 
2005 letter explicitly told him to submit relevant evidence 
in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
January 2003 letter was sent prior to the adjudication in May 
2003.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the veteran is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

Pursuant to the Board's remand request in August 2005, the 
veteran was notified via correspondence from the VA dated in 
September 2005, of the need for his employment records or 
other substantiating evidence verifying that he had 
experienced marked interference with his employment, or that 
he had been frequently hospitalized on account of the 
severity of his pseudofolliculitis barbae.  He did not 
respond to the VA correspondence and no records have been 
submitted.  The Board would point out that the duty to assist 
is not always a one-way street.  If the veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Therefore, the duty to assist has been fulfilled, as VA has 
secured all identified records pertaining to the claim on 
appeal.  The veteran has been afforded a VA examination, the 
report of which contains the findings needed to rate the 
disability at issue.  See Caffrey v. Derwinski, 6 Vet. App. 
377 (1994).

Thus, the appeal is ready to be considered on the merits.

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran filed his January 2003 claim having previously 
been granted service connection for pseudofolliculitis barbae 
with a 10 percent evaluation.  Thus, since entitlement to 
compensation already had been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
rating initially assigned for his disability, Board must 
consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).  

In addition, the veteran filed his claim after the August 30, 
2002 effective date of the change in the criteria for 
evaluating disabilities of the skin.  67 Fed. Reg. 49,590 -
49,599 (2002) codified at 38 C.F.R. § 4.118).  Consequently, 
only the new criteria apply to his claim.  Cf. VAOPGCPREC 7-
2003 (Nov. 19, 2003) (explaining retroactivity rules where 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded).

Pseudofolliculitis barbae is not listed in 38 C.F.R. § 4.118, 
which contains the diagnostic codes applicable to the ratings 
of skin disorders.  When an unlisted disorder is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.



The RO rated the veteran's pseudofolliculitis barbae under 
Diagnostic Code (DC) 7806 pertaining to dermatitis or eczema, 
and also considered DC 7800 for disfigurement of the head, 
face, or neck.  Pseudofolliculitis is defined as 
"erythematous follicular papules or, less commonly, pustules 
resulting from close shaving of very curly hair."  Stedman's 
Medical Dictionary, 27th ed., at 1470.  Dermatitis is 
"inflammation of the skin."  Id. at 479.  Eczema is defined 
as the "[g]eneric term for inflammatory conditions of the 
skin, particularly with vesiculation in the acute stage, 
typically erythematous, edematous, popular, and crusting."  
Id. at 566.  As the symptoms of pseudofolliculitis are 
similar to those of eczema, and includes disfigurement of the 
face and neck, the RO was correct to rate the veteran under 
DCs 7806 and 7800.

Under DC 7806, a 10 percent rating is warranted for 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas affected, or if 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks during the last 12-month period.  A 30 
percent rating is assigned for dermatitis or eczema with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is
warranted with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or if 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806.

DC 7806 also allows for ratings under DCs 7800 through 7805.  
However, other than DC 7800, disfigurement of the head, face, 
or neck, the other diagnostic codes either apply to scars 
other than on the head, face, and neck, or do not provide for 
a rating higher than 10 percent.  The Board therefore need 
not analyze those diagnostic codes.  



Under DC 7800, 10 percent rating is assigned for one 
characteristic of disfigurement; a 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

The service medical records (SMRs) show the veteran was 
treated numerous times while in the military for 
pseudofolliculitis barbae.  

During a December 2001 VA-authorized private dermatological 
examination, the veteran indicated that his only symptom was 
a burning sensation after using aftershave.  He denied any 
then current treatment for his symptoms.  Objective physical 
examination revealed he had ingrown hairs with some pitted 
scarring over his cheeks, mandibular margins, and neck.  
There were also many hairs ingrown on the sides of his neck.  
There was no ulceration, exfoliation, or crusting.  
The diagnosis was active and chronic pseudofolliculitis 
barbae.  Color photographs taken at that time were consistent 
with the above description, showing ingrown hairs and 
scarring on the cheeks, jaw, and top portion of the neck.

In an April 2002 statement, the veteran stated that he had 
not told the examiner of the itching, bleeding, and 
exfoliation of the skin when he shaves, in addition to the 
burning he experienced.

October 2002 VA outpatient treatment records noted facial 
folliculitis, and it was requested that the veteran see a 
dermatologist.  A subsequent October 2002 VA outpatient 
treatment record indicated multiple "IP type" cicatrix with 
multiple small follicular papules and diagnosed him with 
pseudofolliculitis barbae.

At the January 2003 VA-authorized private dermatological 
examination, the veteran complained of stinging, burning, 
exfoliation of the skin, and occasional bleeding of the skin 
over his face and neck.  An increase in the stinging and 
burning reportedly occurs when he sweats or uses products 
containing alcohol.  At that time, he was being treated with 
a topical alcohol antibiotic containing solution.  Objective 
physical examination revealed some follicular scarring over 
his face and neck, with some post-inflammatory hyper-
pigmentation associated with the beard area.  The slightly 
furred scars were more severe over the mandibular margins and 
neck area.   Color photographs again showed ingrown hairs and 
scarring of the cheeks, jaw, and neck.

At his September 2004 travel Board hearing (pp. 4-5) and in 
his September 2004 written statement, the veteran noted the 
following symptoms that he had for the previous 31 years due 
to his pseudofolliculitis barbae: daily cutting himself, 
bleeding, burning, itching, and tenderness; frequent 
inflammation, unsightly puss bumps and odor, permanent 
scarring on the face and neck, painful ingrown hairs that he 
must frequently remove, two tone color of the face due to 
scarring, movement of the disease from the face to the neck, 
ruined shirts due to blood spots, and embarrassment from 
dried blood on the face.  At the hearing, he also noted that 
the topical medicine prescribed made the burning just as bad, 
and if there was a medication he could use, he would use it 
daily (pp. 6-7).  He expressed concern as to how much farther 
it would go, and noted that the severity varies (pp. 7,8).  
It also affects his interaction with others, including his 
employment (p. 8).

The veteran's ex-wife stated at the hearing that she 
frequently saw him bleed as a result of shaving for their 26 
years of marriage (p. 9).  She also noted that he had often 
not wanted to shave while in the Air Force, but was forced to 
(p. 9).  In addition, she stated that she frequently had to 
remove ingrown hairs from his skin (p. 9).

A September 2004 VA outpatient treatment record, which the 
veteran submitted at the hearing, noted only that he had 
pseudofolliculitis barbae and would likely continue to have 
it.  There was no mention of its severity in relation to the 
applicable rating criteria.

In light of the above, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent for his 
pseudofolliculitis barbae.  Under DC 7806, he would only be 
entitled to the next highest, 30 percent, rating if 20 to 40 
percent of his entire body or exposed areas were affected, or 
if systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for 6 weeks or more 
during the past 12 months.  Neither of these circumstances is 
present.  He has never required systemic therapy; at most he 
has used a topical antibiotic.  In addition, it cannot be 
said that 20 to 40 percent of his body or exposed areas are 
affected by the pseudofolliculitis barbae.  The exposed areas 
affected are his face and neck.  Although it is difficult to 
ascribe a precise numerical percentage of the areas affected, 
the Board finds that the December 2001 and January 2003 color 
photographs indicate there is at least 80 percent of the face 
and neck that are not affected by the pseudofolliculitis 
barbae.  This conclusion is consistent with that of the 
January 2003 examiner who noted only "some" follicular 
scarring over the face and neck.  Consequently, because less 
than 20 percent of the exposed areas are affected, the 
veteran is not entitled to a 30 percent rating under DC 7806.

The only other diagnostic code that could warrant the higher 
30 percent rating is DC 7800, which would require either 
tissue loss and gross distortion or asymmetry, or 2 or 3 
characteristics of disfigurement.  But there is no evidence 
of tissue loss, gross distortion, or asymmetry.  Moreover, 
there is no evidence that the veteran has more than 1 of the 
characteristics of disfigurement.  The examinations, 
including color photographs, and VA outpatient treatment 
records reflect that he has many small markings, sometimes 
referred to as scarring, on his face and neck.  However, 
there is no scar 5 or more inches in length or at least a 
quarter inch wide; and no evidence that the surface contour 
of any scar is elevated or depressed on palpation; that any 
scar is adherent to the underlying tissue; that there is 
underlying soft tissue missing; or that the skin is indurated 
and inflexible.  The January 2003 examiner noted "some" post-
inflammatory hyper-pigmentation associated with the beard 
area, and this hyper-pigmentation does not appear from the 
color photographs to exceed 6 square inches.  The only 
characteristic of disfigurement that may be applicable is 
abnormal skin texture in an area exceeding 6 square inches.  
But even if this characteristic of disfigurement was present, 
it would be the only one, and 1 characteristic of 
disfigurement would not entitle the veteran to a 30 percent 
rating.     The Board therefore need not determine whether 
his abnormal skin texture exceeds 6 square inches.

In view of the above finding, the Board has no other recourse 
but to conclude that the criteria for a rating higher than 10 
percent for pseudofolliculitis barbae are not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is inapplicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Rating

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  This regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, if for example the disability at issue causes 
marked interference with his employment or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

During the veteran's personal hearing he indicated that his 
pseudofolliculitis barbae interfered with his employment.  
And as mentioned, this was the reason the Court vacated the 
Board's prior decision.  So the Board, in turn, remanded this 
case to the RO (AMC) to give the veteran an opportunity to 
submit supporting evidence of this.  On remand, the RO 
contacted the veteran and attempted to obtain this type of 
supporting evidence from him - e.g., employment records, 
etc., or other evidence substantiating this contention.  But 
unfortunately he failed to respond to the RO's request for 
this information, and he has indicated there is no additional 
evidence to submit.  So there remains no evidence showing his 
skin disorder has resulted in marked interference with his 
employment.  Additionally, there still is no evidence 
suggesting his skin disorder has required frequent periods of 
hospitalization.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Rating Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected pseudofolliculitis 
barbae has resulted in unusual disability or impairment that 
has rendered the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.




ORDER

The claim for a rating higher than 10 percent for 
pseudofolliculitus barbae is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


